Citation Nr: 1216239	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the case was remanded for the Agency of Original Jurisdiction (AOJ) to consider in the first instance the additional evidence that the Veteran submitted to the Board in January 2011 without a waiver of initial AOJ review.  In March 2012 and in April 2012, he again submitted additional evidence without a waiver of initial AOJ consideration; however, a review of this evidence (i.e., excerpts from his service treatment records (STRs)) found that it is cumulative of evidence already of record (and previously considered by the RO); therefore, it does not have bearing on the matter at hand, and is not pertinent.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran seeks service connection for a left ankle disability.  He contends that he has a left ankle disability that is related to a left ankle injury he sustained in service.

The Veteran's STRs show that in September 1979, he was treated for a twisting left ankle injury sustained playing basketball.  On initial examination, swelling was noted in the lateral aspect of the left ankle.  An X-ray was obtained; left ankle sprain was assessed.  The injury was treated with a posterior cast splint, ace bandage, and ice.  He was also issued crutches and instructed to elevate his leg.  On October 1979 follow-up, massive swelling of the left ankle was noted; the Veteran was instructed regarding the importance of elevating his leg.  A short leg walking cast was applied.  Later STRs are silent for any additional complaints, findings, treatment, or diagnoses related to the left ankle.

Postservice VA and private treatment records (from 2009 and 2010) show that the Veteran has a diagnosis of left posterior tibialis tendinitis.  They also show that on various occasions, he has reported suffering from pain, swelling and popping in his left ankle continuously since service.  See e.g., a September 2009 VA treatment record and April 2010 private physical therapy note.  In a statement received in September 2010, the Veteran also stated, "I feel that the medical evidence shows that my injury exist [sic] and has existed since I was hurt in the service . . . I have been dealing with the pain for over 30 years by self medicating with pain pills and other over the counter remedy. . . ."

On November 2009 VA examination the Veteran reported that after he injured his left ankle in service, he continued to have left ankle pain and swelling, and sought treatment from a private sector primary care physician in 1997, after he noticed pain while working at the post office.  The examiner conducted a physical examination of the Veteran's left ankle and provided a diagnosis of left ankle tenosynovitis.  He also reviewed the claims file, including the Veteran's STRs, and opined that the Veteran's current left ankle disability was "less likely than not" related to his left ankle injury in service.  He explained that the Veteran's STRs showed that the in-service injury "resolved over time" and that there was "no further evidence [in the record] indicating chronic treatment for a left ankle condition after this episode of a left ankle sprain."  He added that chronicity could not be established, and pointed out that there are "no private medical records indicating chronic treatment after separation," and that the Veteran had also admitted he did not seeking treatment for his left ankle until 1997, which was approximately 16 years after his separation from service.  

Because the November 2009 examiner's opinion impermissibly does not take into account the Veteran's lay reports of continuity (albeit without seeking treatment) of left ankle complaints/symptoms since his injury in service, the opinion is inadequate, and further medical guidance is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left ankle disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, with particular attention to his STRs, lay statements of record (to specifically include those noted herein), and the medical opinion already of record.  Based on a review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) each left ankle disabilities currently shown, and opine (as to each) whether such disability is, at least as likely as not (a 50 percent or better probability) related to his service/ injury therein.  

The examiner must explain the rationale for all opinions.  The explanation of rationale should specifically address the Veteran's accounts of continuity of symptoms ever since the injury in service (i.e., noting whether there are inconsistencies in those accounts or contradictory factual data in the record, that render the accounts not credible).  

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

